DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/14/2020 and 06/29/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 03/02/2020 are accepted by the examiner.
Priority
  	The application is filed on 03/02/2020 and therefore the effective filing date of the  application is 03/02/2020. 
  			Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al. (US 20190222424 A1, hereinafter, Lindemann) in view of Townsley et al. (US 20070204330 A, hereinafter, Townsley).
 	Regarding claim 1, Lindemann discloses a system for authorizing secured access using cryptographic hash value validations (Paragraph 0166: generating a signature may involve implementing a hash function over the challenge using the 
 	the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device (Paragraph 0170:  the various components logically communicate using cryptographically protected (e.g. signed) messages. This logical communication may still be “facilitated” by some other entity (e.g., such as the secure transaction logic discussed below). Moreover, in one embodiment, the logical inter-component messaging described herein is transparent to the relying party 1320 which enters into attestation and authentication transactions directly with the authenticator), 
 	wherein the processing device is configured to execute the computer-readable program code to: receive, from a user computing system, a request execute a process (Paragraph 0105: the assurance level may be measured based on a combination of the elapsed time since explicit user authentication and other variables which indicate that the authorized user is in possession of the device (e.g., based on non-intrusive input detected from device sensors). For example, the biometric gait of the user may be measured using an accelerometer or other type of sensor ); 
 	detect that the process has a high potential impact to one or more networked systems (Paragraph 0571: privacy classes utilized by the privacy management logic 5701 may be pre-specified and stored on the client 4700 (e.g., within stored within secure storage 5720). In one embodiment, three privacy classes are defined: high 
 	[prompt the user to complete an intent challenge; detect that the user has completed the intent challenge] (Paragraph 0581-0581: the authentication request sent from the secure transaction server 5902 to the client 4700 includes the random challenge such as a cryptographic nonce (as described above), the transaction details (e.g., the specific text presented to complete the transaction), and a signature generated by the signature processing logic 5903 over the random challenge and the transaction details using a private key); 
 	grant the request to execute the process; and generate a cryptographic hash based on the request to execute the process and the intent challenge (Paragraph 0217: ( a location-centric policy may be used by a relying party to provide a user with additional access to location-specific information. By way of example, and not limitation, a user located in a Walmart may be granted access to special offers from Amazon.com when the user logs into their Amazon.com account on their mobile phone).  
	Lindemann does not explicitly states but Townsley from the same or similar fields of endeavor teaches to prompt the user to complete an intent challenge; detect that the user has completed the intent challenge (Paragraph 0094: …given a sufficient number of such challenges and observed responses, the attacker may be able to determine a key that for all intents and purposes results in the same MD5 hash value)

 	Regarding claim 2, the combination of Lindemann and Townsley discloses the system according to claim 1, wherein the intent challenge requires the user to select an end state of the process (Lindemann Paragraph 0578: employs transaction signing on the secure transaction server so that no transaction state needs to be maintained on the server to maintain sessions with clients.).  
 	Regarding claim 3, the combination of Lindemann and Townsley discloses the system according to claim 1, wherein the intent challenge scales in difficulty depending on a potential impact of the process (Lindemann Paragraph 0104: assurance level may be calculated, for example, based on the time which has passed since the last explicit user authentication (e.g., to SIM card or phone unlock with PIN or finger swipe). Assuming that amount of time which has passed is within a particular threshold (e.g., 5 seconds, 5 minutes, 1 hour, etc.), the device may be considered to be in a “legitimate user state” and the assurance level set to a maximum value (e.g., 100 on a normalized scale of −100 to 100).).  
 	Regarding claim 4, the combination of Lindemann and Townsley discloses the system according to claim 1, wherein detecting that the process has a high potential impact comprises accessing a database of predefined processes with high potential 
  	Regarding claim 6, the combination of Lindemann and Townsley discloses the system according to claim 1, wherein the request to execute the process comprises at least one of a user identifier, a transaction identifier, and a timestamp (Lindemann Paragraph 0438: perform biometric authentication or other form of authentication (e.g., entering a secure code) from the new client device 3900. In addition, at this stage, the secure transaction service 4004 may verify the timestamp inserted into the signature(s) and ensure that the timestamp is not older than a threshold amount of time.).  
 	Regarding claim 7, the combination of Lindemann and Townsley the system according to claim 6, wherein the computer-readable program code further causes the processing device to perform integrity validations of at least one of the user identifier, the transaction identifier, and the timestamp using the cryptographic hash (Lindemann Paragraph 0638: This data is typically expected to be arbitrary data that is hashed using the specific hash algorithm associated with the signature key (e.g., SHA256 when using SHA256 with Elliptic Curve Digital Signature Algorithm)).
	Regarding claim 8; Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 9; Claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 10; Claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 11; Claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.
  	Regarding claim 13; Claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 8 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 8 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 8 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Allowable Subject Matter 

6.	Claims 5, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Briceno et al. (US 20140289833 A1) discloses a system, apparatus, method, and machine readable medium are described for performing advanced authentication techniques and associated applications. For example, one embodiment of a method comprises: receiving a policy identifying a set of acceptable authentication capabilities.
Xu et al. (US 20200220853 A1) discloses a computing system includes a web browser and a native application configured to, at a first time, receive first instructions to log out of a first session authorized by way of an authorization server. Based on the first instructions, the native application removes a first access token that was provided to the native application by the authorization server and is related to authorization of the first session.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498